 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          MARK MAYES,                                      CASE NO. C18-176 MJP

11                                 Plaintiff,                ORDER ON MOTION FOR
                                                             CONTINUANCE
12                  v.

13          AMAZON.COM.DEDC LLC,

14                                 Defendant.

15

16          The Court, having received and reviewed Plaintiff’s Motion for Continuance of

17   Production and Interrogatory (Dkt. No. 40), Defendant’s Response (Dkt. No. 43), the Declaration

18   of Tobias S. Piering and the attachments thereto, rules as follows:

19

20          IT IS ORDERED that the motion is DENIED. Plaintiff has until October 29, 2018 to

21          respond to Defendant’s discovery requests. Failure to respond by that date will result in

22          sanctions, up to and including dismissal of this matter.

23

24


     ORDER ON MOTION FOR CONTINUANCE - 1
 1          Plaintiff has not made any showing of good cause as to why discovery, which has already

 2   been postponed repeatedly in this matter, should be delayed any further. Nor did Plaintiff meet

 3   and confer with defense counsel prior to making his request, as required by Local Rule 7(j).

 4   Plaintiff must respond to Defendant’s discovery requests by October 29, 2018, or face sanctions

 5   for his non-cooperation which could include dismissal of his case.

 6

 7          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 8          Dated October 23, 2018.

 9

10
                                                           A
                                                           The Honorable Marsha J. Pechman
                                                           United States Senior District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR CONTINUANCE - 2
